Name: Commission Regulation (EC) NoÃ 1191/2007 of 11 October 2007 derogating, for the 2006/07 wine year, from Regulation (EC) NoÃ 1623/2000 laying down detailed rules for implementing Council Regulation (EC) NoÃ 1493/1999 on the common organisation of the market in wine with regard to market mechanisms
 Type: Regulation
 Subject Matter: food technology;  agricultural policy;  European Union law;  agricultural activity
 Date Published: nan

 12.10.2007 EN Official Journal of the European Union L 267/7 COMMISSION REGULATION (EC) No 1191/2007 of 11 October 2007 derogating, for the 2006/07 wine year, from Regulation (EC) No 1623/2000 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 33 thereof, Whereas: (1) Under Article 29 of Regulation (EC) No 1493/1999 support may be provided for the voluntary distillation of wine into potable alcohol. Commission Regulation (EC) No 1623/2000 (2) lays down detailed rules for the implementation of such distillation. Article 63a(10) thereof lays down the deadline by which wine delivered to a distillery must be distilled. (2) In some Member States, the volumes covered by contracts concluded by wine producers for distillation in the 2006/07 wine year have been far greater than normal. This has led to a saturation of distillery capacities and, as a result, it will not be possible to complete distillation by the specified deadline. To remedy this situation, the period authorised for distillation should be extended by one month. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Notwithstanding Article 63a(10) of Regulation (EC) No 1623/2000, for the 2006/07 wine year the wine delivered to a distillery must be distilled no later than 31 October of the following wine year. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 October 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 194, 31.7.2000, p. 45. Regulation as last amended by Regulation (EC) No 923/2007 (OJ L 201, 2.8.2007, p. 9).